FLETCHER, Judge
(dissenting):
I must dissent. Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964), requires that an informant have the reliability of means of acquiring information and his credibility must be shown. If we express Chief Judge Everett’s opinion using algebraic license it would be as follows:
Informant A = A
Informant B = B
Reliability = R
Credibility = C
A = (R-C)
B = (C-R)
(R-C) + (C-R) = O
Thus A + B = 0
There are in the law as well as mathematics several immutable rules. The test in Aguilar v. Texas, supra, is one of these rules. Where the legal test requires reliability and credibility in the same informant, two informants each possessing only one of the elements of a two-prong test together do not meet the test — they equal zero.
Mathematics and the law both find their basis in reason and logic.
I would reverse the United States Air Force Court of Military Review. *235which were subsequently dishonored, although omission of notice that certain checks were not paid on presentment was substantial, rendering record incomplete, lack of completeness related to some, not all charges and specifications against accused, and, therefore, Court of Military Review was free to set aside tainted findings of guilt on specifications to which prosecution exhibit was relevant and then reassess sentence on basis of remaining findings. UCMJ, Arts. 19, 123a, 134, 10 U.S.C.A. §§ 819, 923a, 934.